— Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered March 21, 1990, convicting her of attempted criminal possession of a controlled substance in the fifth degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying, without a hearing, the defendant’s motion to withdraw her guilty plea (see, People v Frederick, 45 NY2d 520; People v Tinsley, 35 NY2d 926; People v James, 159 AD2d 723, 724; People v Brownlee, 158 AD2d 610). The defendant’s belated claim of ineffective assistance of counsel is flatly refuted by the record of the plea proceeding in which she knowingly and voluntarily made a complete and detailed plea *932allocution in the presence of competent counsel — with whom the defendant had expressed satisfaction at the time of the plea — after the court had fully apprised the defendant of the consequences of her plea (see, People v Harris, 61 NY2d 9; People v Williams, 178 AD2d 570; People v White, 165 AD2d 820, 821; People v James, supra; People v Brownlee, supra). The record further shows that the defendant was afforded an ample opportunity at sentencing to advance her claim and fully availed herself, through counsel, of that opportunity, by delivering lengthy and detailed arguments in support of the motion (see, People v Frederick, supra, at 525; People v Williams, supra; People v White, supra, at 821; People v James, supra, at 725; People v Hughes, 156 AD2d 130). Thus, under the circumstances, no further inquiry was necessary. Harwood, J. P., Eiber, Ritter and Copertino, JJ., concur.